OPINION
By THE COURT:
Submitted on motion of appellees to dismiss the appeal on questions of law and fact because the judgment appealed from was not entered in a chancery case.
The motion is well taken and will be sustained. The action below to remove an administrator is statutory: Sec. 10596-53 GG. The cause therefore proceeded in the trial court as at law. Nordin v Colton, 142 Oh St 277.
It is now determined that the cause may not be tried upon the facts and it will be held as an appeal on questions of law. A Bill of Exceptions having been filed in this court, no order is required with respect thereto.
MILLER and HORNBECK, JJ, concur.
WISEMAN, PJ, not participating.